Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
*  This Examiner’s amendment replaces the Examiner’s amendment mailed 2/10/2021.
The application has been amended as follows: 
Claim 1, ln. 13, the phrase “iii” has been replaced with --iv--.
Claim 1, ln. 14 after the word “frame” the phrase --, said means for removably attaching the tension shaft to the hold-down mechanism frame being disposed in the lower portion of the tension shaft;--has been entered.
Claim 1, ln. 15 the phrase “(iv)” has been replaced with --(v)--.

Claim 18, ln. 13 the phrase “(iii)” has been replaced with --(iv)--.
Claim 18, ln. 14 after the word “frame” the phrase --, and being disposed in the lower portion of the tension shaft;--has been entered.

Claim 18, ln. 15 the phrase “(iv)” has been replaced with --(v)--.
Claim 18, ln. 17 the phrase “(v)” has been replaced with --(vi)--.

Claim 19, ln. 15, the phrase “iii” has been replaced with --iv--.
Claim 19, ln. 16 after the word “frame” the phrase --, and being disposed in the lower portion of the tension shaft;--has been entered.

Claim 19, ln. 17 the phrase “(iv)” has been replaced with --(v)--.

Allowable Subject Matter
3. 	Claims 1-20 are allowed.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				03/01/2021